People v Garcia (2020 NY Slip Op 05862)





People v Garcia


2020 NY Slip Op 05862


Decided on October 20, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 20, 2020

Before: Acosta, P.J., Mazzarelli, Moulton, González, JJ. 


SCI No. 4147/18 Appeal No. 12131 Case No. 2019-827 

[*1]The People of the State of New York, Respondent, 
vAlejandro Garcia, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Brittany N Francis of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Laurie Peterson, J.), rendered December 7, 2018,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is
hereby affirmed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 20, 2020
Counsel for appellant is referred to§ 606.5,
Rules of the Appellate Division,
First Department.